Exhibit 4.3 COMMON COMMON STOCK STOCK Number Shares PAR VALUE PAR VALUE [Engraved Picture of Globe and Chemists] ORGANIZED UNDER THE LAWS OF THE STATE OF NEW JERSEY CUSIP SEE REVERSE FOR CERTAIN DEFINITIONS NL Industries, Inc. This is to certify that Is the owner of FULLY PAID AND NON-ASSESSABLE SHARES OF COMMON STOCK OF N.L. Industries, Inc., transferable on the books of the corporation by the holder hereof in person or by duly authorized attorney upon surrender of this certificate properly endorsed.This certificate is not valid until countersigned by the Transfer Agent and registered by the Registrar.Witness the facsimile seal of the corporation and the facsimile signatures of the duly authorized officers Dated [Facsimile Signature] Countersigned and Registered President By Transfer Agent and Registrar [Facsimile Signature] Authorized Officer Chief Financial Officer NL Industries, Inc. THE CORPORATION WILL FURNISH TO ANY SHAREHOLDER UPON REQUEST AND WITHOUT CHARGE, A FULL STATEMENT (a) OF THE DESIGNATION, RELATIVE RIGHTS, PREFERENCES AND LIMITATIONS OF THE SHARES OF COMMON STOCK AND THE SHARES OF PREFERRED STOCK OF EACH SERIES AUTHORIZED TO BE ISSUED, SO FAR AS THE SAME HAVE BEEN DETERMINED AND (b) OF THE AUTHORITY OF THE BOARD OF DIRECTORS TO DIVIDE THE SHARES OF PREFERRED STOCK INTO SERIES AND TO DETERMINE AND CHANGE THE RELATIVE RIGHTS, PREFERENCES AND LIMITATIONS OF ANY CLASS OR SERIES. The following abbreviations, when used in the inscription on the face of this certificate, shall be construed as though they were written out in full according to applicable laws and regulations: TEN COM — as tenants in common UNIF GIFT MIN ACT — Custodian TEN ENT — as tenants by the entireties (Cust)(Minor) JT TEN — as joint tenants with right of survivorship and not as tenants in common under Uniform Gifts to Minors Act (State) Additional abbreviations may also be used though not in the above list. For Value Received, hereby sells, assigns and transfers unto PLEASE INSERT SOCIAL SECURITY OR OTHER IDENTIFYING NUMBER OF ASSIGNEE PLEASE PRINT OR TYPEWRITE NAME AND ADDRESS INCLUDING POSTAL ZIP CODE OF ASSIGNEE Shares of the capital stock represented by the within Certificate, and do hereby irrevocably constitute and appoint Attorney to transfer the said stock on the books of the within-named Corporation with full power of substitution in the premises Dated, Signature of Registered Holder(s): X Signature Guaranteed By: Bank or Member Firm of Major Stock Exchange
